Citation Nr: 1531824	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-28 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether non-service-connected death pension benefits were properly terminated on July 1, 2011.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946.  He died in June 2010.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that terminated death pension benefits based on excessive income effective July 1, 2011.  

The Board notes that this termination of benefits created an overpayment, with a requested waiver of the $13,427 debt granted by action of the St. Paul, Minnesota, Committee on Waivers and Compromises (COWC) in February 2014.  Thus, this matter is not before the Board.


FINDING OF FACT

The appellant's annualized income minus excludable medical expenses from July 1, 2011 totals $8,253, which exceeds the applicable maximum annual pension rate (MAPR) of $7,933. 


CONCLUSION OF LAW

Termination of nonservice-connected death pension benefits from July 1, 2011 was proper.  38 U.S.C.A. §§ 1503, 1513, 1521, 1541, 1543 (West 2014); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A December 2010 notice, issued in conjunction with the original grant of death pension and prior to the September 2011 decision on the instant claim, informed the appellant that net worth and income must not exceed certain amounts to establish nonservice-connected death pension benefits.  The notice also explained the appellant's and VA's respective responsibilities to obtain relevant evidence, as well as the process by which effective dates are assigned.  Accordingly, the duty to notify is met.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service and marriage records and records of the appellant's Social Security Administration (SSA) benefits have been obtained.  The appellant has submitted income and medical expense information relevant to the periods of time at issue in this appeal.  Therefore, the Board finds that VA has satisfied the notice and assistance requirements. 

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  Basic entitlement for the pension was found to have met in the December 2010 initial determination that awarded the appellant pension benefits from July 1, 2010 to July 1, 2011, and the Board need not address this matter further.  

However, the annual income of the surviving spouse must not exceed the MAPR specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions, including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.271(a) (emphasis added).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable. 

As noted above, in December 2010, the AOJ granted entitlement to an improved survivor's pension without dependents effective July 1, 2010, the first day of the month following the Veteran's June 2010 death.  In that decision, the AOJ notified the appellant of the payment amounts and the basis for the income and excludable expense calculations.  The AOJ also notified the appellant that effective July 1, 2011, her monthly entitlement amount would be reduced to $0.00 due to the removal of the last expenses for burial of the Veteran (totaling $10,024), as the 12 month period which last expenses could be used as an excludable expense expired.  See 38 C.F.R. § 3.272(h).  Subsequently in a September 2012 action, the AOJ terminated the payments effective July 1, 2011, because the appellant's countable income now exceeded the MAPR for a survivor with no dependents.  In an October 2012 notice of disagreement, the appellant objected to the termination of payments and provided additional information regarding expenses.  

Therefore, the issue before the Board is whether the termination of pension payments from July 1, 2011 was proper. 

The MAPR is published in the Veterans Benefits Administration manual, M21-MR, Part V, Subpart iii, Chapter 1, Section E, Paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  The AOJ is noted to have used the MAPR for the year 2010, which was $7,933 for a surviving spouse without dependent child.  Five percent of this amount is $396.65 (rounded up to $397).  Given that the year in question is 2011, the Board notes that in 2011, the MAPR for a surviving spouse without dependents was increased to $8,219 ; however this was not made effective until December 1, 2011, and thus does not apply in this instance.  The appropriate MAPR is the one used for 2010 (effective 12/1/09).  See Survivor's Pension Rate Tables Appendix B, M21-1.

The information from the Social Security Administration (SSA) confirms that in 2011, the appellant's monthly income solely from SSA was $1,118.50 per month, which when calculated for a 12- month period is $13,422.  The appellant is only reporting monthly income from SSA of $1,022.  The AOJ relied upon the SSA's report in the SSA Inquiry and the Board finds that this is appropriate, as it comes from an official source from the SSA.  

The Board notes that the appellant has included medical expense reports that were submitted with her October 2012 notice of disagreement (NOD) that were not in the proper format.  Subsequently, in December 2012 she sent an itemized list of medical expenses for 2011, including Medicare Part B and private insurance (including AARP) that added to $4,216 per year; out of pocket medical expenses that were calculated by the appellant to be $1,091.31 (although the Board's calculation of the itemized expenses comes up $3.00 short, adding to $1,088.31).  She also calculated a total of 381 miles at $.515 per mile for a total of $196.22.  The total sum of payments (rounded off) was $5,505 (affording her the benefit of the $3.00 discrepancy).  Mileage reimbursement rates are established by regulation, and are currently established at 41.5 cents per mile, and this is shown on a blank VAF 21P-8416 Medical Expense Report (VA Form Feb 2012), that the appellant submitted in December 2012, along with the attached itemized expense report.  However, as the RO accepted the mileage expenses at the higher rate of $0.515 per mile, the Board will do likewise.  

The appellant submitted another medical expense report titled "ABC MEDS" that essentially repeated the itemized report, but included additional payments of $3.00 and $20.64 added to the list of out of pocket payments that had been reported in the other expense report.  The sum total of this report was $5,565.96, rounded off to $5,566.  This sum total of medical expenses was used by the AOJ in calculating her adjusted income, as more beneficial to the appellant than her earlier reported income of $5,505, and the Board shall do likewise.  

Even affording the appellant the broadest and most favorable consideration of the acceptable medical expenses listed by the appellant, these expenses, both paid and unpaid, would total $5,566.  The countable amount of this over five percent of the MAPR ($5,566 - $397) is $5,169.  Subtracting this amount from her income ($13,422 - $5,169 = $8,253), results in an income of $8,253, which is above the MAPR of $7,933.  

Based on the foregoing, the Board concludes that as of July 1, 2011, the appellant is not entitled to payment of nonservice-connected death pension benefits because her income exceeds the statutory limits for entitlement to such benefits.  Therefore, termination of payment of nonservice-connected death pension benefits effective July 1, 2011 was proper, and the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Termination of nonservice-connected death pension benefits from July 1, 2011 was proper.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


